prenk tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c oct uniform issue list tep rat e e e legend taxpayer a plan b account c bank d amount dear this is in response to your request dated date as supplemented by correspondence dated date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution equal to amount from plan b taxpayer a asserts that his failure to accomplish a rollover within the day period prescribed by sec_402 of the code was due to a serious ongoing medical_condition that compromised his ability to roll over amount into an ira within the 60-day period documentation submitted indicates that taxpayer a has a history of serious gastrointestinal issues resulting in repeated surgeries post-operative complications severe malnutrition and ongoing ulcerative colitis due to complications from one of the surgeries and chronic ulcerative colitis taxpayer a retired from employment and received a single sum distribution from plan b on april1 taxpayer a received a check for amount from plan b taxpayer a deposited the check into his savings account where it has remained since the initial deposit taxpayer a’s physician provided a letter stating that during april and may of 20__ taxpayer a experienced multiple medical conditions and as a result of his treatment was not able to make coherent decisions during the rollover period taxpayer a was too weak to undergo further surgery which was postponed until september of aware that amount had not been properly rolled over when he brought his tax information to volunteer income_tax assistance taxpayer a became in february of based on the above facts and representations you request that the service waive the 60-day rollover requirement under sec_402 of the code with respect to the distribution of amount from plan b sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees' trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a qualified employees trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code provides generally that sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_402 sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made - i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon hardship of the employee sec_402 of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 and vi an annuity_contract described in sec_403 revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation provided by taxpayer a is consistent with taxpayer a's assertion that the failure to accomplish a timely rollover was due to multiple medical conditions that impaired his ability to manage his financial affairs during the 60-day rollover period therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount to an ira provided all other requirements of sec_402 except the 60-day requirement are met with respect to such contribution the contributed amounts will be considered a rollover_contribution within the meaning of sec_402 please note that this ruling does not authorize the rollover of code sec_401 minimum required distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this letter_ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you have any questions regarding this ruling you may contact at sincerely yours carter a wartkins carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter cc
